64943: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 64943


Short Caption:THUNDER PROP., INC. VS. GREATER NEVADA MORTG. SERV.'S, LLCClassification:Civil Appeal - General - Other


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1301840Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:10/10/2014How Submitted:On Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantThunder Properties, Inc.Roger P. Croteau
							(Roger P. Croteau & Associates, Ltd.)
						Rachel E. Donn
							(Meier & Fine, LLC)
						Peter E. Dunkley
							(Meier & Fine, LLC)
						Marilyn G. Fine
							(Meier & Fine, LLC)
						


RespondentFederal National Mortgage Association (Fannie Mae)Kristin A. Schuler-Hintz
							(McCarthy & Holthus, LLP/Las Vegas)
						


RespondentGreater Nevada Mortgage Services, LLCGary C. Milne
							(Gerrard Cox & Larsen)
						Kristin A. Schuler-Hintz
							(McCarthy & Holthus, LLP/Las Vegas)
						


RespondentPaterno C. Jurani, Esq.Jeremy T. Bergstrom
							(Miles, Bauer, Bergstrom & Winters, LLP)
						Jory C. Garabedian
							(Miles, Bauer, Bergstrom & Winters, LLP)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/11/2014OpenRemittitur



14-37611: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


02/05/2014Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


02/05/2014Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)14-03699




02/05/2014Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.14-03701




02/05/2014Notice/OutgoingIssued Notice of Deficient Case Appeal Statement. Corrected case appeal statement due: 10 days.14-03754




02/06/2014Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 15 days transcript request form; 120 days opening brief:14-03913




02/07/2014Notice of Appeal DocumentsFiled Case Appeal Statement.14-04161




02/11/2014Filing FeeFiling Fee Paid. $250.00 from Meier & Fine, LLC.  Check No. 009788.


02/21/2014Transcript RequestFiled Certificate of No Transcript Request.14-05727




02/24/2014Docketing StatementFiled Docketing Statement of Thunder Properties, Inc.14-05903




02/24/2014Notice/IncomingFiled Substitution of Attorneys (Kristin A. Schuler-Hintz, Esq. of the law firm of McCarthy & Holthus, LLP. in place and stead of Gary C. Milne, Esq. of Gerrard Cox Larsen).14-05949




03/12/2014Notice/IncomingFiled Substitution of Attorney (Roger P. Croteau & Associates, LTD. is substituted as attorneys in place and stead of Meier & Fine, LLC).14-07986




06/06/2014BriefFiled Opening Brief.14-18548




06/06/2014AppendixFiled Joint Appendix Volume 1.14-18549




06/27/2014MotionFiled Stipulation to Extend Time to File Respondents Answering Brief.14-21122




06/27/2014Notice/OutgoingIssued Notice Motion/Stipulation Approved. Answering brief due: July 14, 2014.14-21131




07/14/2014BriefFiled Respondent's Answering Brief.14-22865




07/15/2014BriefFiled Respondents Greater Nevada Mortgage Services, LLC, Greater Nevada, LLC, and Federal National Mortgage Association's Brief.14-22874




09/26/2014Case Status UpdateBriefing Completed/To Screening. No Reply Brief filed.


10/10/2014Order/ProceduralFiled Order Submitting Appeal for Decision Without Oral Argument. Oral argument will not be scheduled in this appeal, and it shall stand submitted on the record and the briefs filed herein, as of the date of this order.14-33778




10/10/2014Case Status UpdateSubmitted for Decision.


11/14/2014Order/DispositionalFiled Order of Reversal and Remand.  "REVERSE the order granting the motion to dismiss AND REMAND this matter to the district court for proceedings consistent with this order."  Cherry, J., concurring.  fn1[We direct the clerk of this court to amend the caption of this court's docket to conform with the caption of this order and to reflect that Fannie Mae is a respondent in this appeal, represented by McCarthy & Holthus, LLP.]  SNP14-JH/MD/MC14-37611